Citation Nr: 0513906	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. Section 1318.

2.  Eligibility for dependents' educational assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel


INTRODUCTION

The veteran had active service from October 1941 to October 
1946.  He died in February 1997, and his surviving spouse is 
the appellant in this case.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO denied entitlement to service connection 
for the cause of the veteran's death, DIC under 38 U.S.C.A. § 
1318, and eligibility for benefits under 38 U.S.C.A. chapter 
35.

In a July 2002 decision, the Board denied service connection 
for cause of death, and imposed a temporary stay on the 
claims for DIC under 38 U.S.C.A. § 1318, and eligibility for 
benefits under 38 U.S.C.A. chapter 35 in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit (CAFC) in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veteran's Affairs, Nos. 00-7095,-7096,-7098 (Fed. Cir. Aug. 
16, 2001).

The Board's stay on adjudicating § 1318 claims was lifted in 
April 2003.  See Chairmans Memorandum  01-03-09 (April 8, 
2003).  Following the lift of the stay, the Board remanded 
these issues for due process compliance.

This matter is now returned to the Board for further 
consideration.


FINDINGS OF FACT

1. The veteran died in February 1997 at the age of 76.  The 
causes of death were listed as coronary artery disease and 
diabetes mellitus.  End stage renal disease was listed as a 
contributing factor in the veteran's death.

2.  At the time of his death, he was service connected for 
residuals of eye surgery to the left eye, with no light 
perception, with best corrected visual acuity in the right 
eye being hand motion, pursuant to 38 U.S.C.A. § 1151, with a 
100 percent rating and special monthly compensation for loss 
of use of one eye was effective from November 4, 1993.  

3.  The veteran did not have a total disability rating for 10 
years immediately preceding his death.  

4.  The veteran's service connected left eye disability was 
granted based on VA surgical treatment and not due to active 
service.  

5.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  Criteria for dependency and indemnity compensation under 
38 U.S.C.A. § 1318 were not met. 38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2004).

2.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code were not met. 38 C.F.R. § 3.807 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the appellant with notification of the duty 
to assist in an April 2004 letter.  In this letter, the 
appellant was told of the requirements to establish a claim 
for DIC benefits under 38 U.S.C.A. § 1318 and Chapter 35 
benefits and VA's respective duties, and she was asked to 
provide information in her possession relevant to the claim.  
The duty to assist letter and the SSOC specifically notified 
the veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  She was advised that it was her 
responsibility to provide enough information about her so 
that VA could request the records for her.  The appellant was 
also asked to advise VA if there were any other information 
or evidence she considered relevant to this claim so that VA 
could help by getting that evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in April 2004, 
the claim was readjudicated based upon all the evidence of 
record.  There is no indication that the disposition of this 
claim would have been different had she received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, and the veteran's death certificate, were 
obtained and associated with the claims folder.  

The Board finds that a VA medical opinion is not required 
because, as will be discussed below, there is no indication 
that the cause of death may be associated with the veteran's 
military service and there is no evidence showing that he was 
totally disabled due to a service connected disorder at the 
time of his death.  38 U.S.C.A. § 5193A(d)(2)(B).  Obtaining 
a medical opinion would not provide the evidence of in-
service incurrence of a disability that is missing from this 
case.  Thus, there is no reasonable possibility that 
obtaining such a medical opinion would substantiate the 
claim. See 66 Fed. Reg. 45,626, 45,631.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

II. Entitlement to DIC benefits under 38 U.S.C.A. § 1318.

The Board notes that service connection for cause of the 
veteran's death was denied in the July 2002 Board decision, 
which had deferred these current issues on appeal.  The 
appellant did not appeal this decision.  

The veteran was discharged from service in October 1946.  In 
September 1995, the RO granted entitlement to compensation 
benefits for residuals of left eye surgery, no light 
perception, pursuant to the provisions of 38 U.S.C.A. § 1151.  
The grant of service connection was based on VA hospital 
treatment.  An initial disability rating of 20 percent was 
assigned.  In April 1996, the RO granted entitlement to a 100 
percent evaluation, as well as special monthly compensation, 
effective as of November 4, 1993.  This was the veteran's 
only service connected disability.

Prior to his death, the veteran had no pending claims.  The 
veteran's death certificate show that he died in February 
1997 at the age of 76. The immediate cause of death was 
coronary artery disease, due to or as a likely consequence of 
diabetes mellitus noted as the underlying cause.

If the veteran's death is not determined to be service 
connected, as found by the Board in the July 2002 Board 
decision , a surviving spouse may still be entitled to DIC 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service 
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling. 38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2004).

Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or but for the receipt 
of retired or retirement pay was entitled to receive) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death. See 38 
U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106 
(2004).

In a 1997 case interpreting 38 U.S.C.A. § 1318(b) and 38 
C.F.R. § 3.22(a)(2), the United States Court of Appeals for 
Veterans Claims (Court) found that a surviving spouse can 
attempt to demonstrate that the veteran hypothetically would 
have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute. 260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim and the validity of the change remains 
uncertain at this time). See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met. As reported earlier, at the time of the veteran's 
death, service connection had been established for residuals 
of left eye surgery, no light perception, rated as 100 
percent disabling as of November 4, 1993.  Prior to November 
4, 1993, his service-connected left eye disability was rated 
as 20 percent disabling.  This condition was not rated at 100 
percent for ten years prior to his death; nor was he 
continuously rated as totally disabled for the five-year 
period after his discharge from service, and he was never a 
prisoner of war.  As such, the appellant does not meet the 
requirements to receive DIC benefits as a result of his 
death.

III. Dependents' Educational Assistance

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service- 
connected disability. See 38 C.F.R. § 3.807(a).  The service 
connected death or disability must have been the result of 
active military, naval or air service.  See 38 C.F.R. § 3.807 
(b).  For purposes of this section the term "service 
connected disability" encompasses combinations of 
disabilities of paired organs or extremities treated as if 
service connected under 38 C.F.R. § 3.383(a) of this part.  
Cases where eligibility for service connected benefits is 
established under 38 C.F.R. § 3.800 are not included.  See 
38 C.F.R. § 3.807(c).  

Under 38 U.S.C.A. § 1151, when a veteran suffers injury or 
aggravation of an injury as a result of VA hospitalization or 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or DIC compensation, shall be awarded the 
same manner as if the additional disability or death were 
service connected.  The regulations implementing that statute 
appear at 38 C.F.R. §§ 3.358 and 3.800.

In this case, the veteran served honorably during a period of 
war.  He did have a permanent and total service-connected 
disability at the time of his death.  However, his service 
connected disability was granted under 38 U.S.C.A. § 1151, 
based on the left eye disability having been determined to be 
the result of VA medical or surgical treatment.  Thus his 
service connected disability falls under 38 C.F.R. § 3.800 
and does not meet the criteria of service connected 
disability for which Chapter 35 benefits may be granted.  See 
38 C.F.R. § 3.807(c).  

Consequently, the Board finds that the appellant has not met 
the basic conditions of eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code.




ORDER

Entitlement to dependency and indemnity compensation under 38 
U.S.C.A. Section 1318 is denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is not established.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


